internal_revenue_service department of the treasury number release date index number 2601-dollar_figure washington dc person to contact telephone number refer reply to cc psi 4-plr-145720-01 date date re legend grantor spouse daughter son trust daughter’s trust a b bank date date date date date date date date court dear this responds to your letter dated date requesting a ruling on behalf of the above-referenced taxpayers regarding the generation-skipping_transfer gst tax consequences of the proposed modification of daughter’s trust facts plr-145720-01 the facts submitted and representations made are as follows on date grantor created trust a revocable_trust trust was amended on date date and date grantor died on date prior to date under the terms of the trust agreement at grantor’s death trust became irrevocable and the corpus was divided into two trust shares known as trust a and part b_trust a was for the benefit of grantor’s wife spouse for her life with the remainder to be distributed as directed in her last will and testament at grantor’s death part b was further divided into two separate and equal shares for grantor’s children daughter and son the separate share created under part b of trust for daughter daughter’s trust is the subject of this ruling_request daughter’s trust provides for discretionary income distributions to a group consisting of daughter and her children a and b and the descendants of any deceased children of daughter the amount frequency and recipient of a discretionary income distribution is determined by the corporate trustee acting alone with no individual trustee taking part in the determination in addition the corporate trustee acting alone is authorized at any time and from time to time to encroach upon the corpus of the trust in such amounts as the corporate trustee may deem necessary for the proper support maintenance and education of any person then eligible to receive any trust income upon the death of daughter and either one of her children the trust agreement provides that daughter’s trust is to be divided into as many shares as daughter has then living children and deceased children with descendants then living the descendants of daughter’s deceased children if any are to receive their shares outright while the shares for the living children are to continue in trust until their death at which time any remaining trust assets will be distributed outright to the then living descendants of the child at the present time daughter has no deceased children a has three children and b has two children the trust agreement provides that son is to serve as the individual trustee of daughter’s trust along with a corporate trustee the trust agreement also provides that should son die fail to qualify or otherwise fail to serve daughter becomes the successor individual trustee should both son and daughter fail to qualify as trustee or otherwise cease to serve the corporate trustee is to serve as the sole trustee son served as trustee until date when he resigned as trustee of daughter’s trust pursuant to the trust agreement daughter succeeded to the position of sole individual trustee at the present time bank serves as the corporate trustee on date the parties filed a petition with court requesting a modification of trust to provide that upon the death of daughter a and b or the survivor of them would succeed to the position of individual co-trustee of daughter’s trust to serve with the corporate trustee on date court granted the requested relief conditioned upon the receipt of a favorable private_letter_ruling from the internal_revenue_service regarding the gst tax consequences with respect to daughter’s trust you represent that no additions actual or constructive have been made to daughter’s trust since date you have requested a ruling that the plr-145720-01 proposed modification will not cause daughter’s trust to lose its exempt status for gst tax purposes and therefore daughter’s trust remains exempt from the gst tax law and analysis sec_2601 imposes a tax on each generation-skipping_transfer made by a transferor to a skip_person under a of the tax_reform_act_of_1986 the generation-skipping_transfer_tax is generally applicable to generation-skipping transfers made after date however under b a of the tax reform act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_26 b ii any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax will not cause the trust to lose its exempt status sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer sec_26_2601-1 example considers a situation where in a grantor executed an irrevocable_trust for the benefit of the grantor’s issue naming a bank and five other individuals as trustees in the appropriate local court approves a modification of the trust that decreases the number of trustees the example concludes that the modification pertains to the administration of the trust and does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation than the person or persons who held the beneficial_interest prior to the modification the modification also does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the example concludes that such administrative changes will not cause the trust to be subject_to the provisions of chapter in the present case daughter’s trust was irrevocable on date it is represented that no additions actual or constructive have been made to the trust plr-145720-01 after that date the court has granted the parties’ petition to modify the trust instrument to provide for successor individual trustees should daughter fail to qualify or otherwise cease to serve under the terms of daughter’s trust a and b as trustees will not participate in any decisions regarding the distribution of trust income or corpus accordingly as in example the proposed modification is administrative in nature and will not result in a shift of any beneficial_interest to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the modification further the proposed modification will not extend the time for vesting of any beneficial_interest beyond the period provided for in the trust agreement therefore based on the facts submitted and representations made we conclude that the proposed modification to provide for successor individual trustees for daughter’s trust will not cause daughter’s trust to lose its exempt status for purposes of the gst tax and therefore daughter’s trust will not be subject_to the provisions of chapter except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent branch chief sincerely yours by george l masnik branch office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes cc
